Title: To James Madison from John Willard, 14 August 1808
From: Willard, John
To: Madison, James



Sir
Vermont District Marshals office Middlebury August 14. 1808

In my letter of the 9th. of May last I expressed a hope that violence would not be used in opposition to the Embargo laws.  I grounded that opinion on the belief that the Collector was authorized to take possession of the rafts before they approached the lines.  Had that opinion been correct the Collector might have seized the rafts & thereby prevented all the Subsequent mischief but Gentlemen of legal information were of opinion that he possessed no authority to stop the rafts or any other property untill it was presented for exportation.  This construction of the law virtually deprived the Collector of all power to stop the rafts.  The owners took care to present them for exportation in the midst of a dark night with a Strong south wind.  Under those circumstances it was impossible to prevent them passing the line.  The Success of those which passed before the  Act reached the Collector induced others to try the experiment.  These were generally taken in custody by the Collector but such was the force of the insurgents that the Collector notwithstanding the most vigorous exertions on his part was unable to retain them.  Emboldened by this Success and every day increasing the insurgents determined to force a trade with Canada at all events.  The Collector applied to Governor Smith for three hundred troops.  One half of that number was immediately detached & marched to the lines, where they yet remain in the faithfull discharge of their duty.  The other half were also detached & were under marching orders when the Governor  them by order of the Secretary of War who had that proper to limit the forces to a smaller number than had been detached by order of the Governor.  This circumstance parrallized the arm of the Collector.  His forces were inadequate to guard the numerous passes both by land & water.  Consequently the Smugglers were able to evade the law & have actually carried into Canada considerable quantities of potash & other produce.  Stimulated by the hope of gain & supported & incited by the opposers of government the insurgents had armed several boats which openly bid defiance to the government.
The Collector having obtained information that one of those armed boats was gone up Oninon River after a load of Potash detached Lt. Farrington with a Sergeant & twelve men in the Revenue Cutter in pursuit of her.  On the 3d. inst. Lt. Farrington went up Onion River where he found the boat & took possession of her.  The Lt. dropped down the river about half a mile when the insurgents from the bank of the river which was covered with an heavy growth of timber thick under wood & high weeds which effectually sheltered them commenced an heavy fire which killed one man in the Cutter.  The Lt. ordered both boats on Shore.  He landed & ascended the bank with his men where the insurgents immediately from that covert place renewed the fire which killed one of the troops & Capt. Jonathan Ormsby, who was at work in his field near the Spot & came to the assistens of the troops, and wounded the Lt. in the Head the right Shoulder & the left arm.  The Sergeant with the remander of his men aided by some of the inhabitants secured five of the insurgents.  Two more have sinc been taken.  The Collector has also arrested seven or eight more on a charge of treason who are now in custody.
The public indignation is roused on this occasion.  The Spirit displayed by a great majority of our Citizens is truly American.  They impute the evil to its proper cause & attach the responsibility where it Justly belongs.
The insurgents who belonged to the boat have been examined before a court of inquiry & now stand committed for trial before the Supreme Court which will sit on tuesday the 23rd. inst. for that purpose.  I have the honor to be very respectfully Sir Your Obedient Servant

John Willard

